Citation Nr: 9930591	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-operative residuals of a right foot fibrosarcoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the appeal has been returned to the 
Board following its remand dated in June 1999.  The Board 
sought a medical examination to clarify the evidence 
regarding the veteran's right foot disability.  

In November 1998 the veteran raised the issue of entitlement 
to service connection for removal of lymph nodes from the 
right groin.  In the June 1999 remand, the Board referred 
this issue to the RO for appropriate action as it had not 
been developed for appellate consideration.  

There is no indication from the records that this issue has 
been developed for appellate consideration.  As the record 
indicates that this issue has yet to be procedurally 
developed or certified for appellate review, the Board is 
again referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Post-operative residuals of a right foot fibrosarcoma are 
not manifested by greater than moderate functional 
impairment, degenerative arthritis, nor scarring that is 
painful or results in limitation of function.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for post-operative residuals of a right foot 
fibrosarcoma have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.55, 
4.56, 4.72, 4.73, Diagnostic Code 5310 (1999); 38 C.F.R. §§ 
4.56, 4.72 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records show no evidence of fibrosarcoma of the right 
foot.  The veteran was diagnosed with a fibrosarcoma on the 
dorsum of the right foot in 1975.  This was surgically 
excised and covered with a skin graft from the right thigh.  

Follow-up records through June 1989 from the VA Hospital 
(VAH) in Reno, Nevada show no documentation of a recurrence 
of fibrosarcoma of the right foot.  X-rays of the right ankle 
taken in March 1981 revealed no evidence of bony or soft 
tissue abnormality.  A bone scan performed in May 1988 was 
found to be unremarkable except for evidence of arthritis in 
the major joints.  

In January 1997 the veteran raised a claim of entitlement to 
service connection for soft tissue sarcoma.  

In February 1998 the veteran underwent VA examination of the 
feet.  It was noted that the C-file was not present for 
review.  The veteran reported that he was currently working 
as a ranch hand, which entailed being on horseback, moving 
cows, and being on his feet much of the time.  He reported 
that his foot was tender on top and that it was painful when 
he slipped his boots on and off.  

Examination revealed a skin graft from the ankle area to 
within one inch proximal to the metacarpal phalangeal (MP) 
joint area.  There was loss of muscle tissue beneath the skin 
graft and all the tendons were very superficial and palpable 
through the skin graft.  There was some hyperesthesia over 
the central portion of the skin graft.  Passive plantar 
flexion could not be completed beyond the neutral position.  
He had difficulty walking on his tip toes.  He was able to 
walk on his heels.  X-rays were interpreted as showing 
moderate degenerative changes at the first MP joint and 
hallux valgus deformity.  The diagnosis was status post 
surgical incision, fibrosarcoma on the dorsum of the right 
foot, secondary to skin grafting.

In April 1998 the RO granted, in pertinent part, service 
connection for post-operative residuals of fibrosarcoma of 
the right foot, assigning a 10 percent rating.  The veteran 
specifically disagreed with this aspect of the decision.  

In June 1998 the veteran was seen at the Fort Harrison VA 
Medical Center (VAMC) with complaints of recurring right foot 
problems.  He reported that his right foot was aching.  X-
rays of the right foot were interpreted as revealing no bony 
changes.  

In July 1999 the veteran underwent a VA examination of the 
feet.  The examiner specified that his previous x-rays, 
medical records, "C file", and Board remand had been 
reviewed.  It was noted that he reported working for the 
government in the summer, as a guide in the fall, and as a 
rancher as well.  

Examination revealed visualization of soft tissue skin 
grafting over the dorsum of the right foot.  There was more 
prominence of the extensor tendons; however, all extensor 
tendons were found to be present.  The skin graft was 
measured as being  six centimeters (cm) in width and nine cm 
in length.  There was some nodularity at the distal edge of 
the grafted area times two.  

There was localized tenderness to compression between the 
second and third, and third and fourth interspace of the 
right foot, suggestive of Morton's neuroma.  

It was noted that he had similar tenderness on the left at 
the third and fourth interspace.  The examiner concluded that 
Morton's neuroma was not the residual of service activity or 
the residuals of fibrosarcoma.  He specifically concluded 
that there was a separate mild neuropathy due to compression 
between the metatarsal heads.  

There was global hypesthesia on the entire right foot to pin 
prick.  The examiner noted that this was of a nondermatomal 
distribution and was extending from above the ankle joint 
over the dorsum of the right foot both medially and 
laterally, as well as over the plantar aspect.  In spite of 
this, it was noted that the veteran had intact light touch 
sensation and intact sensation on the left.  The examiner 
concluded that there was no correlation between the sensory 
change in the right foot and the skin graft.  The examiner 
explained that while the area of the skin graft could be 
expected to cause some superficial tenderness at the regional 
site but not medially or laterally.  Range of motion testing 
revealed 10/10 ankle dorsiflexion, 55/55 plantar flexion, 
60/60 inversion, and 20/20 eversion.  

The examiner noted that the veteran displayed no evidence of 
motor dysfunction in his feet.  He noted that there was no 
evidence scarring and that the skin graft had taken well.  He 
found the veteran to have hallux valgus in both feet, and 
concluded that this was a developmental condition unrelated 
to fibrosarcoma.  The examiner noted that he had reviewed x-
rays of the right foot and found no evidence of degenerative 
arthritis.  

With regard to the muscles of the feet, the examiner noted 
that there were minimal muscles over the dorsum of the right 
foot and that the surgery performed on this area was 
therefore performed primarily on soft tissues, namely skin 
and fatty tissues, as well as some stripping of the area 
"paratenon."  

The examiner concluded that the veteran's impairment of the 
right foot could be best characterized as mild.  He found 
that there was no evidence of any type of functional 
impairment that would require restriction of daily 
activities.  He also noted that the veteran was a robust man 
doing fairly heavy work most of the time.  

The diagnosis was fibrosarcoma and Morton's neuroma of both 
feet, which he concluded was not related to service.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).




In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions.  38 
C.F.R. § 4.55.

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria." 62 Fed. Reg. 
at 30,235.  

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5310, reveals no changes in the ratings 
granted for the classifications of disability from muscle 
injuries (slight, moderate, moderately severe, and severe).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and severe.  
38 C.F.R. § 4.56(c), (d).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Prior to the July 3, 1997 revision, the regulations in effect 
provided that, in rating injuries of the musculoskeletal 
system, attention was first given to the deeper structures 
injured (bones, joints, and nerves).  A through and through 
injury, with muscle damage, was at least a moderate injury 
for each group of muscles damaged.  Entitlement to a rating 
of severe grade was established when there was a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile."  Entitlement to a rating of severe 
grade, generally, was established when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognized that there were 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating were not necessarily met.  38 C.F.R. § 4.72.

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascial defect or of atrophy or of 
impaired tonus, and no significant impairment of function and 
no retained metallic fragments.  Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should have been consistent complaints 
of the cardinal symptoms of muscle wounds, particularly 
fatigue pain after use.  Objective findings should have 
included a relatively small scar with signs of moderate loss 
of deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  38 C.F.R.§ 4.56(b).

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d).

Effective since July 3, 1997, slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1)


Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56 (d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Diagnostic Code 5310 provides the rating criteria for 
evaluation of injuries to Muscle Group X.  Muscle Group X 
refers to the intrinsic muscles of the foot.  The Rating 
Schedule provides that a moderately severe muscle injury 
involving Muscle Group X warrants a 20 percent evaluation and 
a severe muscle injury warrants a 30 percent evaluation.  38 
C.F.R. §§ 4.73, Diagnostic Code 5310.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A review of the record indicates that the development 
requested by the Board in its June remand has been completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, 
by June 1999 letter, the RO afforded the veteran the 
opportunity to identify additional treatment records which 
were pertinent to his claim.  There is no indication that he 
responded to this request.  

In addition, the Board notes that the veteran initially 
contended in his VA Form 9 that his medical records from the 
Fort Harrison VAMC had not been updated.  However, the record 
shows that the RO requested all records from the Fort 
Harrison VAMC, and that the Fort Harrison VAMC sent records 
dated from March 1998 and June 1998 to the RO.  These records 
were considered by the RO in the Statement of the Case.  When 
contacted and asked whether he had received medical attention 
at the Fort Harrison VAMC after June 1998, the veteran 
responded that he had not.  

The record also shows that the RO scheduled (and the veteran 
attended) a VA examination in July 1999.  The report of the 
examination is thorough and specifically addressed each of  
the Board's June 1999 remand questions.  The examination 
report indicates that the claims folder was reviewed by the 
examiner in conjunction with his examination of the veteran.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the 
Board finds that the development completed in this case is in 
full compliance with the Board's remand instructions.  
Stegall, supra.

The Board notes that the veteran submitted a statement in 
August 1999 in which he reported right foot symptoms 
including pain and that the nerves in his feet were "messed 
up."  He also reported that it was "getting so aspirin 
doesn't bring any relief."  He did not indicate that his 
right foot symptoms had worsened since the July 1999 VA 
examination.  The July 1999 VA examination and the veteran's 
statement are only approximately one month apart, and are 
therefore contemporaneous with each other.  Following the 
Board remand, he was asked to submit additional evidence.  He 
has not submitted medical records indicating that his right 
foot disability has worsened since the July 1999 VA 
examination.  

As the July 1999 VA examination is contemporaneous with the 
veteran's August 1999 statement, the examination thoroughly 
assessed the current right foot disability, the veteran did 
not specifically contend that his condition had worsened 
since the July 1999 VA examination, and the record does not 
indicate that the veteran's right foot disability has 
worsened since the July 1999 VA examination, the Board 
concludes that the July 1999 VA examination is adequate for 
rating purposes.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).  

After a careful review of the record, the Board concludes 
that the veteran's post-operative residuals of a right foot 
fibrosarcoma do not warrant an initial rating in excess of 10 
percent under either the previous or amended regulations.  

The veteran's post-operative residuals of a right foot 
fibrosarcoma are currently evaluated as 10 percent disabling.  
Both the previous and amended regulations provide for a 20 
percent evaluation for a moderately severe Group X muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5310.  

For a moderately severe muscle injury, both regulations 
require a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability such as 
loss of power, weakness, fatigue-pain, impairment of 
coordination, uncertainty of movement, lowered threshold of 
fatigue, and if present, evidence of inability to keep up 
with work requirements.  Objective findings should reveal, in 
pertinent part, indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side give positive evidence 
of impairment.  

Loss of muscle tissue in the affected area was noted on the 
February 1998 VA examination.  In addition, it was noted that 
the veteran had difficulty walking on his toes, but was able 
to walk on his heels.  Passive plantar flexion was found to 
be limited.  

However, during the July 1999 VA examination the veteran was 
found to have no motor dysfunction of the right foot.  Range 
of motion was specifically measured and found to be normal.  
Regarding muscle tissue loss, the July 1999 VA examiner noted 
that the tendons over the dorsum of the right foot were more 
prominent; however, the examiner made a point of stressing 
that the muscles over the dorsum of the foot were minimal, 
and that the surgery performed primarily involved soft 
tissues, namely skin and fatty tissues.  

The Board finds that the July 1999 VA examination findings 
carry more probative weight than the February 1998 VA 
examination because the July 1999 VA examiner reviewed the 
veteran's medical history as well as the claims folder, 
whereas the February 1998 VA examiner noted that the claims 
folder was not reviewed.  The July 1999 VA examiner also 
offered a more extensive rationale for his findings.  The 
examination was more detailed.  The February 1998 VA examiner 
noted range of motion in terms of only flexion, whereas the 
July 1999 VA examiner specifically noted flexion, 
dorsiflexion, inversion, and eversion.  He also specifically 
documented the amount of motion the veteran demonstrated in 
each of these movements.  

In addition, the July 1999 VA examiner specifically addressed 
the etiology of the hallux valgus and sensory loss of the 
right foot.  The February 1998 VA examiner did not 
specifically determine the etiology of the sensory deficits 
noted on that examination.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that it is not error for the Board 
to favor opinion of one competent medical expert over that of 
another when the Board gives adequate statement of reasons 
and bases).  

Even if it were conceded that the veteran had limited plantar 
flexion and difficulty with walking on his toes, the record 
does not establish the presence of a moderately severe 
disability under DC 5310.  The veteran showed full range of 
dorsiflexion, inversion and eversion on the July 1999 VA 
examination.  There has been no documentation of loss of 
power, weakness, or lowered threshold of fatigue.  In 
addition, both the February 1998 and July 1999 VA 
examinations noted that the veteran was working in ranching.  

The July 1999 VA examination noted that the veteran was also 
working in the government and as a guide.  There is no 
documented evidence of an inability to keep up with work 
requirements.  In fact, the July 1999 VA examiner 
specifically concluded that the veteran had no evidence of 
functional impairment that would require any restriction of 
daily activities.  Thus, a higher initial rating is not 
warranted because evidence of a moderately severe right foot 
muscle disability has not been established.  38 C.F.R. § 
4.73, Diagnostic Code 5310.  

The veteran's right foot disability does not warrant a 
separate rating under 38 C.F.R. § 4.71a, pertaining to 
musculoskeletal impairments of the foot.  More specifically, 
it was noted that the veteran had hallux valgus on both feet.  
The July 1999 VA examiner specifically concluded that this 
was developmental and was not related to fibrosarcoma.  This 
constitutes persuasive evidence that a separate rating for 
hallux valgus is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5280 and 5281.  

X-rays performed during the February 1998 VA examination were 
interpreted, in pertinent part, as showing moderate 
degenerative changes at the first MP joint.  A bone scan 
performed in 1985 showed evidence of arthritis in the major 
joints.  

However, x-rays of the veteran's ankle taken in 1981 showed 
no evidence of bony or soft tissue abnormalities.  X-rays of 
the right foot taken in June 1998 at the Fort Harrison VAMC 
were interpreted as showing no bony changes.  

Most importantly, the July 1999 VA examiner specifically 
noted that he had examined the x-rays taken of the veteran's 
right foot and concluded that they were entirely normal and 
that there was no evidence of arthritis.  

The Board concludes that the interpretation of the x-rays by 
the July 1999 VA examiner are more probative than the 
February 1998 x-ray interpretation because it is more 
consistent with the record as a whole.  Other films taken 
specifically of the right ankle and foot prior to and shortly 
after the February 1998 VA examination have been interpreted 
as being negative.  See Owens, supra.  Thus, the Board finds 
that the veteran is not entitled to an additional separate 
rating based on musculoskeletal impairment of the foot, 
including arthritis.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

The Board notes that the February 1998 VA examiner did not 
specifically comment on actual scarring of the foot.  The 
examiner only noted that the presence of a skin graft.  The 
July 1999 VA examiner also noted the skin graft, but 
specifically found that the skin graft had taken well and 
that there was no evidence of scarring.  This constitutes 
persuasive evidence that a separate rating for scarring is 
not warranted.  

There is no evidence from the record that the veteran's right 
foot disability has resulted in damage to the applicable 
nerves that would warrant a separate rating.  38 C.F.R. § 
4.124a (1999).  The February 1998 VA examiner noted some 
hyperesthesia over the central portion of the skin graft.  
However, the examiner did not address the etiology of the 
hyperesthesia.  

The July 1999 VA examiner did specifically address the nature 
of the veteran's sensory loss.  He also went into more detail 
as to its extent.  It is thus given more probative weight for 
rating purposes.  See Owens, supra.  The July 1999 VA 
examiner noted that both feet showed signs of Morton's 
neuroma and also noted that there was global hypesthesia on 
the entire right foot to pinprick, as opposed to the left 
which was normal.  The July 1999 VA examiner specifically 
concluded that the Morton's neuroma was not attributable to 
the right foot fibrosarcoma.  The examiner also concluded 
that the global hypesthesia was not consistent with status 
post right foot fibrosarcoma, and was thus not attributable 
to it.  Thus, the evidence does not warrant a separate rating 
based on damage to the nerves.  38 C.F.R. § 4.124a (1999).  

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(1999).  

The veteran has not specifically alleged that his right foot 
disability results in marked interference with his ability to 
work.  He reported working as a ranch hand during the 
February 1998 VA examination.  On VA examination in July 
1999, the veteran reported that he worked for the government 
in the summer, was a guide in the fall, and also worked in 
ranching.  He has reported that the ranching frequently 
involves work on horseback and on foot.  While he reported 
pain when putting on and removing his boots, the record does 
not indicate and the veteran has not contended that his right 
foot has caused marked interference with his employment.  


There is no evidence indicating that he has required frequent 
hospitalizations for the right foot disability.  Finally, the 
July 1999 VA examiner concluded that the veteran had no 
functional impairment that would require any restriction of 
daily activities.  Thus, the Board concludes that referral 
for an extraschedular evaluation is not warranted in this 
instance.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his right foot 
disability on the occasion of the grant of service connection 
by the RO in April 1998, rather than an increased rating 
claim where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  The Board concludes 
staged ratings would be not be appropriate in this instance.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that the evidence demonstrates that the 
veteran's post-operative residuals of a right foot 
fibrosarcoma do not warrant an initial evaluation in excess 
of 10 percent.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative residuals of a right foot fibrosarcoma is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

